UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2214



WILLIE GRAVES, JR.; JOHNNY GRAVES; HENRY
FELDER; DONALD O. WILLIAMS; L. J. BARTELL;
PAUL E. WILLIAMS; EARLY WALKER, JR.; WILLIE
PETERSON; ARTHUR HANNA; GILBERT RICHARDSON,

                                          Plaintiffs - Appellants,


          versus


WELLMAN,     INCORPORATED;    THOMAS     DUFF,
individually and in his official capacity as
CEO; DONALD CARTWRIGHT, individually and as
Vice President of Fiber Strategy and New
Product Development and the Engineering Resin
Division; AUDIE DUPUIS, individually and in
his   official   capacity;   JERRY   CHASTAIN,
individually and in his official capacity; J.
DALVIN AVANT, individually and in his official
capacity; JEFF SEALS, individually and in his
official capacity; JOHN HOBSON, individually
and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-03-2098-4-TLW)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Willie Graves, Jr., Johnny Graves, Henry Felder, Donald O.
Williams, L.J. Bartell, Paul E. Williams, Early Walker, Jr., Willie
Peterson, Arthur Hanna, Gilbert Richardson, Appellants Pro Se.
George Daniel Ellzey, Jonathan Pharr Pearson, FISHER & PHILLIPS,
LLP, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Plaintiffs/Appellants appeal the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment for Defendants/Appellees in this Labor Management

Relations Act action.     On appeal, Appellants allege that the

magistrate judge lacked jurisdiction to adjudicate their action.

As noted by the district court, however, this claims fails because

the magistrate judge had jurisdiction to make a recommendation to

the district court.   See 28 U.S.C. § 636(b) (2000); Fed. R. Civ. P.

72(b). Accordingly, we affirm on the reasoning of the district

court.   See Graves v. Wellman, Inc., No. CA-03-2098-4-TLW (D.S.C.

Sept. 27, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -